Exhibit 10.1

 

 

SHARE REPURCHASE AGREEMENT

This Share Repurchase Agreement (this “Agreement”) is made as of December 10,
2019, by and among Primoris Services Corporation, a Delaware corporation
(“Buyer”), and the shareholders of Buyer listed on Schedule A hereto
(collectively, the “Sellers”).

WITNESSETH:

WHEREAS, the Sellers own shares of common stock, par value $0.0001 per share, of
Buyer (“Common Stock”);

WHEREAS, pursuant to Buyer’s share repurchase program, initially announced by
Buyer on November 4, 2019 (as amended from time to time, the “Share Repurchase
Program”), Buyer is authorized to repurchase shares of Common Stock in
accordance with the terms of the Share Repurchase Program;

WHEREAS, the Sellers desire to sell to Buyer, and Buyer desires to purchase from
the Sellers,  the respective number of shares of Common Stock set forth on
Schedule A opposite the name of such Seller (collectively, the “Shares”) in
accordance with the terms and subject to the conditions of this Agreement (the
“Repurchase Transaction”);

WHEREAS, Brian Pratt, a Seller, is a member of Buyer’s board of directors (the
“Board”);

WHEREAS, the independent and disinterested directors of the Board (the
“Independent Committee”) have approved the Repurchase Transaction; and

WHEREAS, the Audit Committee of the Board (the “Audit Committee”) has approved
the Repurchase Transaction in accordance with the Buyer’s policies and
procedures for identifying and approving related person transactions.

NOW, THEREFORE, in consideration of the representations, warranties, promises
and agreements hereinafter contained and intending to be legally bound, the
parties hereby agree as follows:

1. Sale and Transfer of the Shares.

1.1 Shares.  On the terms and subject to the conditions set forth in this
Agreement, each Seller hereby agrees to sell, transfer and deliver to Buyer, and
Buyer hereby agrees to purchase from each Seller, the number of Shares set forth
in Schedule A opposite the name of such Seller,  free and clear of all liens,
security interests and other encumbrances.

1.2 Purchase Price.  On the terms and subject to the conditions set forth in
this Agreement, Buyer hereby agrees to pay to the Sellers, in consideration for
the sale and transfer of the Shares,  $21.58 per Share (the “Purchase Price Per
Share”). The aggregate purchase price payable by Buyer for the Shares shall be
$49,999,996.80 (the “Purchase Price”).



4840-5698-7822v.7 57826-6




1.3 Closing.  The closing of the purchase and sale of the Shares (“Closing”)
shall be held at the offices of Buyer at 2300 N. Field Street, Suite 1900,
Dallas, TX 75201, or at such other place as shall be agreed upon by Buyer and
the Sellers, at 10:00 a.m., local time, on the date hereof, subject to the
satisfaction or waiver of the conditions for Closing set forth in Section 2
below (other than those conditions that by their terms are to be satisfied at
such Closing, but subject to the satisfaction or waiver of such conditions) (the
“Closing Date”). At Closing:

(a) Buyer shall deliver to the Sellers the Purchase Price by wire transfer of
immediately available federal funds to an account designated by the Sellers.

(b) The Sellers shall (i) either (A) deliver to Buyer one or more certificates
representing the Shares, duly endorsed by the Sellers, as applicable (or
accompanied by duly executed stock powers) or (B) cause the Shares to be
electronically transferred to Buyer’s account at the transfer agent for the
Buyer, and (ii) furnish any other documents reasonably requested by Buyer’s
transfer agent in order to effect the transaction contemplated hereby.

2. Closing Conditions.

2.1 Conditions to Buyer’s Obligations.  The obligation of Buyer to purchase the
Shares at Closing is subject to the satisfaction (or waiver by Buyer) at or
prior to Closing of each of the following conditions:

(a) Each representation and warranty made by the Sellers in Section 4 below
shall be true and correct as of Closing as though made as of Closing (other than
any representation or warranty that is expressly made as of a particular date,
which shall be true and correct as of such date).

(b) All covenants, agreements and conditions contained in this Agreement to be
performed or complied with by the Sellers at or prior to Closing shall have been
performed or complied with by the Sellers.

(c) The Sellers shall have delivered to Buyer: (i) wire transfer instructions
for each Seller for the payment of the Purchase Price to be paid by Buyer at
Closing; and (ii)  duly completed and executed copies of Internal Revenue
Service Form W-9 for each Seller certifying such Seller is not subject to backup
withholding in connection with the payment by Buyer of the Purchase Price
pursuant to this Agreement.

(d) The Chief Financial Officer of Buyer shall have delivered to the Independent
Committee a written certification that, after giving effect to the Repurchase
Transaction:  (i) the actual, current value of the assets of Buyer will exceed
the total amount of Buyer’s total liabilities by an amount greater than Buyer’s
capital as defined in the Delaware General Corporation Law; (ii) Buyer will be
able to pay its liabilities as they become absolute and mature; (iii) Buyer will
not have an unreasonably small amount of capital for the business in which it is
engaged or intends to engage; and (iv) Buyer will be able to continue as a going
concern.

(e) The Independent Committee shall have received an opinion from a nationally
recognized investment banking or financial advisory firm regarding the fairness
of the Per Share Purchase Price to be paid by Buyer (which opinion has not been
withdrawn prior to Closing), in a form acceptable to the Independent Committee.



-  2  -




(f) The Sellers shall have delivered to Buyer all right, title and interest in
and to the Shares, free and clear of all liens, claims, security interests and
other encumbrances, pursuant to Section 1.3(b).

2.2 Conditions to The Sellers’ Obligations.  The obligation of the Sellers to
sell the Shares to Buyer at Closing is subject to the satisfaction (or waiver by
the Sellers) at or prior to Closing of each of the following conditions:

(a) Each representation and warranty made by Buyer in Section 3 below shall be
true and correct as of Closing as though made as of Closing (other than any
representation or warranty that is expressly made as of a particular date, which
shall be true and correct as of such date).

(b) All covenants, agreements and conditions contained in this Agreement to be
performed or complied with by Buyer at or prior to Closing shall have been
performed or complied with by Buyer.

(c) Buyer shall have delivered the Purchase Price to the Sellers pursuant to
Section 1.3(a).

3. Representations and Warranties of Buyer. Buyer represents and warrants to the
Sellers as follows:

3.1 Authority, No Conflict.  

(a) This Agreement has been duly authorized, executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Buyer has the full right, power,
authority and capacity to execute and deliver this Agreement and to perform its
obligations under this Agreement. The execution and delivery of this Agreement,
and the consummation of the transactions contemplated hereby, have been approved
by the Audit Committee and by the Independent Committee.

(b) The execution and delivery of this Agreement, and the consummation and
performance of the transactions contemplated hereby, by Buyer will not directly
or indirectly (with or without notice or lapse of time), (i) conflict with or
constitute a breach of, or default under, any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, license, lease or other agreement
or instrument to which Buyer is a party or by which Buyer may be bound, or to
which any of the property or assets of Buyer is subject, or (ii) result in any
violation by Buyer of the provisions of (A) the charter or by-laws or other
organizational instrument of Buyer, or (B) any applicable treaty, law, statute,
rule, regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over Buyer or
any of its properties.

3.2 Exemption from Liability Under Section 16(b).  The terms of the transactions
contemplated by this Agreement were approved prior to the execution and delivery
of this Agreement in accordance with Rule 16b-3(e) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), for the purpose of exempting such
transactions from Section 16(b) of the Exchange Act.



-  3  -




3.3 No Material Nonpublic Information.  As of the date of this Agreement, Buyer
is not aware of any material nonpublic information about Buyer or its
securities.

3.4 Independent Assessment.  Buyer has made its own independent assessment of
the risks involved in connection with the transactions contemplated by this
Agreement.  Buyer acknowledges that the only representations and warranties that
Sellers have made in connection with the transactions contemplated by this
Agreement, and the only statements or other information on which such Buyer has
relied in connection with the transactions contemplated by this Agreement, are
those representations and warranties expressly set forth in Section 4 of this
Agreement.

4. Representations and Warranties of the Sellers.  The Sellers represent and
warrant to Buyer:

4.1 Authority, No Conflict.  

(a) This Agreement has been duly authorized, executed and delivered by the
Sellers and constitutes the legal, valid and binding obligation of each Seller,
enforceable against such Seller in accordance with its terms. Each Seller has
the full right, power, authority and capacity to execute and deliver this
Agreement and to perform its obligations under this Agreement.

(b) The execution and delivery of this Agreement, and the consummation and
performance of the transaction contemplated hereby, by each Seller will not
directly or indirectly (with or without notice or lapse of time), (i) conflict
with or constitute a breach of, or default under, or result in the creation or
imposition of any tax, lien, charge or encumbrance upon any of the Shares
pursuant to any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, license, lease or other agreement or instrument to which such
Seller is a party or by which such Seller may be bound, or to which any of the
property or assets of such Seller is subject, or (ii) result in any violation by
such Seller of the provisions of (A) any applicable organizational instrument or
trust agreement of such Seller, or (B) any applicable treaty, law, statute,
rule, regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over such
Seller or any of its properties.

4.2 Title.  Each Seller is, and as of immediately prior to Closing shall be, the
record and beneficial owner and holder of such Seller’s Shares, free and clear
of all liens, security interests and other encumbrances.

4.3 Independent Assessment.  Each Seller has made its own independent assessment
of the risks involved in connection with the transactions contemplated by this
Agreement, including that Buyer may possess material nonpublic information
regarding Buyer or its securities which has not been disclosed to the Sellers. 
Each Seller acknowledges that the only representations and warranties that Buyer
has made in connection with the transactions contemplated by this Agreement, and
the only statements or other information on which such Seller has relied in
connection with the transactions contemplated by this Agreement, are those
representations and warranties expressly set forth in Section 3 of this
Agreement.

4.4 No Material Nonpublic Information.  As of the date of this Agreement, the
Sellers are not aware of any material nonpublic information about Buyer or its
securities.



-  4  -




5. Transfer of Interests.

5.1 Subject to the provisions of this Section 5, each Seller agrees that, during
the period beginning on the Closing Date and ending on May 26, 2020 (the
“Lock-Up Period”), such Seller will not, without the prior written consent of
Buyer, directly or indirectly, (i) offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any shares of the Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock, whether now owned or hereafter
acquired by such Seller or with respect to which such Seller has or hereafter
acquires the power of disposition (collectively, the “Lock-Up Securities”), or
exercise any right with respect to the registration of any of the Lock-up
Securities, or file or cause to be filed any registration statement in
connection therewith, under the Securities Act of 1933, as amended (the
“Securities Act”), (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, or (iii) acquire (or agree to acquire), of
record or beneficially, by purchase or otherwise, any shares of the Common Stock
or any securities convertible into or exchangeable or exercisable for Common
Stock.

5.2 Notwithstanding the foregoing, and subject to the conditions below, each
Seller may transfer its Lock-Up Securities in the following transactions without
the prior written consent of Buyer,  provided that (1) Buyer receives a signed
lock-up agreement for the balance of the Lock-Up Period from each donee,
trustee, heir, distributee, or transferee, as the case may be, (2) any such
transfer shall not involve a disposition for value, (3) such transfers are not
required to be reported with the Securities and Exchange Commission in
accordance with Section 16 of the Exchange Act Exchange Act (other than a filing
on a Form 5 made after the expiration of the Lock-Up  Period), and (4) such
Seller does not voluntarily effect any public filing or report regarding such
transfers:

(a) as a bona fide gift or gifts; or

(b) to any trust for the direct or indirect benefit of such Seller or the
immediate family of such Seller (for purposes of this lock-up agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin); or

(c) by will or under the laws of descent.

5.3 Notwithstanding the foregoing, the restrictions in this Section 5 shall not
apply to (i) any transfer of shares of Common Stock by each Seller to Buyer that
is deemed to occur upon the cashless exercise of stock options or vesting of any
other equity-based award granted pursuant to Buyer’s employee benefit plans
existing as of the date hereof, provided that any shares of Common Stock
received upon such exercise or vesting will be subject to the provisions and
restrictions herein, provided further that, in the case of a transfer, if a
filing under Section 16 of the Exchange Act is required by, or is voluntarily
made with respect to, such transfer, such Seller shall disclose in such filing
the reasons for such transfer and (ii) the sales or other transfers of such
Seller’s Lock-Up Securities in the Repurchase Transaction.



-  5  -




5.4 Each Seller agrees and consents to the entry of stop transfer instructions
with Buyer’s transfer agent and registrar against the transfer of the Lock-Up
Securities except in compliance with the restrictions contained in this Section
5.

6. Additional Agreements.  

6.1 Additional Agreements. The parties shall take such action and execute,
acknowledge and deliver such agreements, instruments and other documents as the
other party may reasonably require from time to time in order to carry out the
purposes of this Agreement. 

6.2 Public Announcements.  Except as may be required by applicable law, rule or
regulation of any governmental authority or self-regulatory organization or any
judicial, administrative or legal order, neither party hereto shall make any
public announcements or otherwise communicate with any news media with respect
to this Agreement or any of the transactions contemplated hereby (a “Public
Announcement”), without prior consultation with the other party as to the timing
and contents of any such announcement or communications; provided,  however,
that (i) nothing contained herein shall prevent either party from promptly
making any filings with any governmental entity or disclosures to any stock
exchange, as may, in its judgment, be required in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby and (ii) for the avoidance of doubt (and without limitation
of the foregoing clause (i)), (A) without the Sellers’ consent, Buyer may file
(x) a Current Report on Form 8-K and/or Quarterly Report on Form 10-Q disclosing
the execution and delivery of this Agreement and setting forth a description of
the terms hereof and (y) this Agreement as an exhibit to any of its securities
law filings and (B) without Buyer’s consent, the Sellers may file (x) a Form 4
or Schedule 13D (or amendment thereto) disclosing the execution and delivery of
this Agreement or any transaction hereunder and setting forth a description of
the terms hereof or thereof and (y) this Agreement as an exhibit to any of its
securities law filings. 

6.3 Certain SEC Filings and Related Matters.  With respect to all purchases and
sales under this Agreement,  each party shall (assuming the accuracy of the
other party’s representations and warranties in this Agreement) be solely
responsible for its compliance with all federal and state securities laws,
including without limitation (a) any reporting requirements under Sections 13 or
16 of the Exchange Act and (b) the short-swing profit recovery provisions under
Section 16 of the Exchange Act.  

6.4 No Obligations under Share Repurchase Program.  This Agreement shall not be
construed as obligating Buyer to repurchase any shares of Common Stock under the
Share Repurchase Program or to limit Buyer’s rights to amend, modify or
terminate the Share Repurchase Program for any or no reason, in Buyer’s sole and
absolute discretion.

6.5 Affiliate Status.  Immediately after giving effect to the Repurchase
Transaction (and except as relates to (i) Brian Pratt’s position as a member of
the Board of the Buyer, or (ii) beneficial share ownership of capital stock of
the Buyer by the Sellers (for which the Buyer makes no representations herein to
the Sellers or otherwise)) the Buyer and the Sellers do not consider any Seller
to be an “affiliate” of the Buyer (as that term is defined in Rule 144
promulgated pursuant to the Securities Act (“Rule 144”)), and both the Buyer and
the Sellers acknowledge and agree that the Sellers’ conduct, status as an
officer or director of Buyer, and/or beneficial ownership of shares in Buyer
from time to time following the date hereof shall determine whether any Seller
shall be

-  6  -




deemed an “affiliate” for purposes of Rule 144.  Buyer shall not, however,
communicate any information to any Seller following the last day of Brian
Pratt’s service as a member of the Board of Buyer that would cause any Seller to
be or become an “affiliate” of Buyer (as that term is defined in Rule 144), or
an “insider” of Buyer (as that term is defined in Buyer’s Insider Trading
Policy) without the prior written consent of the Sellers.

6.6 Removal of Legends.  Buyer agrees to use commercially reasonable efforts to
(at Buyer’s cost) facilitate the issuance of a legal opinion by Buyer’s counsel
to Buyer’s transfer agent (the “Transfer Agent”) or to the Sellers if required
by the Transfer Agent to effect the removal of any legends on shares of Common
Stock held by Sellers at any time (i) while a registration statement covering
the resale of such Common Stock is effective under the Securities Act, (ii)
following any sale of such Common Stock pursuant to and in compliance with Rule
144 or (iii) such shares Common Stock are eligible for resale under Rule 144
because all of the applicable conditions in Rule 144 are satisfied. Buyer agrees
that during such time that legends must be removed under this Section 6.6, Buyer
will, following the delivery by a Seller to Buyer or the Transfer Agent of a
certificate representing shares of Common Stock issued with a restrictive
legend, use commercially reasonable efforts to (at Buyer’s cost) deliver or
cause to be delivered to such Seller a certificate representing such shares that
is free from all restrictive and other legends. Buyer may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 6.6, except as set forth in
Section 5.

7. Miscellaneous.

7.1 Savings Clause.  No provision of this Agreement shall be construed to
require either party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

7.2 Severability.   The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. Any term or provision
of this Agreement that is invalid or unenforceable in any jurisdiction shall, as
to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement in any other jurisdiction and a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision.

7.3 Survival.  The representations and warranties made herein shall survive
Closing.  Each covenant or other agreement set forth herein that by its terms
contemplates performance after Closing shall survive Closing.

7.4 Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
agreement of the parties and supersedes all prior agreements and understandings,
whether written or oral, between the parties with respect to the subject matter
of this Agreement.  This Agreement may not be amended or modified except by an
instrument in writing signed on behalf of each of the parties hereto; provided
that each party agrees that such party will not seek to amend or modify this
Agreement at any time that such party is aware of any material nonpublic
information about Buyer or its securities.  Any such amendment or modification
shall be made in good faith and not as a part of a plan or scheme to evade any
applicable securities laws.  The failure of either party to enforce

-  7  -




any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

7.5 Assignment; Binding Agreement.   This Agreement and the rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties hereto, and neither party may assign any of its rights or delegate
any of its obligations hereunder without the express written consent of the
other party.

7.6 No Third Party Beneficiaries.   Nothing in this Agreement shall convey any
rights upon any person or entity which is not a party or a successor or
permitted assignee of a party to this Agreement.

7.7 Counterparts.  This Agreement may be executed in any number of counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

7.8 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, sent by electronic mail,
telecopied (upon telephonic confirmation of receipt), on the first business day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third business day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

If to Buyer, to:

Primoris Services Corporation

2300 N. Field Street, Suite 1900

Dallas, TX 75201

Attention: John M. Perisich

with a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

1875 Pennsylvania Avenue NW

Washington, DC 20006

Attention: Lillian Brown

 

and

 

Wilmer Cutler Pickering Hale and Dorr LLP

1225 17th Street, Suite 2600

Denver, CO 80202

Attention: Keith Trammell



-  8  -




If to the Sellers, to:

Brian Pratt

C/O Winstead PC

2728 N. Harwood Street, Suite 500

Dallas, Texas 75201

Attention: Scott Hancock



with copies (which shall not constitute notice) to:

Winstead PC

300 Throckmorton Street, Suite 1700

Fort Worth, Texas 76102

Attention: Andrew Rosell

 

7.9 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware without giving effect to principles of conflicts of law
that would result in the application of the laws of a different jurisdiction.
Any legal proceeding relating to this Agreement or the enforcement of any
provision of this Agreement shall be commenced in the Court of Chancery of the
State of Delaware (or, if any such court declines to accept jurisdiction over a
particular matter, any state or federal court located in Delaware). Each party:
(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in Delaware (and each appellate court related
thereto) in connection with any such legal proceeding; (ii) agrees that each
state and federal court located in Delaware shall be deemed to be a convenient
forum; and (iii) agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in Delaware, any claim that such Party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM, ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY CLAIM, ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.9.

7.10 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party shall have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every

-  9  -




one of the terms and provisions hereof. Each party hereto agrees not to oppose
the granting of such relief in the event a court determines that such a breach
has occurred, and to waive any requirement for the securing or posting of any
bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any of the
foregoing by either party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

7.11 Expenses.  Each party to this Agreement will bear its own expenses incurred
in connection with the negotiation, preparation, execution and performance of
this Agreement and the transactions contemplated hereby.

7.12 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”.

[Signature Page Follows]



-  10  -



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

 

By:

/s/ Kenneth M. Dodgen

 

 

Name:

Kenneth M. Dodgen

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

 

 

/s/ Brian Pratt

 

 

 

Brian Pratt

 

 

 

 

 

 

 

BLP 2018-1 Retained Annuity Trust

 

 

 

BLP 2018-2 Retained Annuity Trust

 

 

 

BLP 2018-3 Retained Annuity Trust

 

 

 

BLP 2018-4 Retained Annuity Trust

 

 

 

 

 

 

By:

/s/ Brian Pratt

 

 

Name:

Brian Pratt

 

 

Title:

Trustee of each named trust

 

 



[Signature page to Share Repurchase Agreement]



 

SCHEDULE A

 

 

 

Seller

Number of Shares to be Sold

Brian Pratt


849,281

BLP 2018-1 Retained Annuity Trust


323,014

BLP 2018-2 Retained Annuity Trust


323,014

BLP 2018-3 Retained Annuity Trust


410,826

BLP 2018-4 Retained Annuity Trust


410,825

Total


2,316,960

 

 



